DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In lines 6-7 of claim 195, “wherein the sleeve is configured to be arranged colinearly with the over-the-needle catheter” and repeated in lines 7-8 was not found in the specification filed on 7/13/2021. The specific terminology “colinearly” was not found in the specification.
In last 4 lines of claim 195, “a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient” was not found in specification. The specific terminology “bent portion” and “bend” were not found in the specification. However, the term “curved region” is used in ¶0292 see Figs. 29d-e and the term “curved portion” is used in ¶0307 see Fig. 33.
In last 3 lines of claim 203, “the sleeve and the over-the-needle catheter are configured to bend at a bent portion
Claim 2016, “further comprising bending the sleeve such that the sleeve has a linear portion and a bent portion” was not found in specification. The specific terminology “bent portion” and “linear portion” were not found in the specification. However, the term “curved region” is used in ¶0292 see Figs. 29d-e and the term “curved portion” is used in ¶0307 see Fig. 33.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bent portion and sleeve” in claim 12, line 9-10, claim 6-7 and claim 216 and “concentric feature” in claim 2011 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 195-210, 212, 214-216 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 195 recites the limitation “a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient.” in lines 8-11. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 33 and ¶0307 are showing the curved portion (3314) of the catheter can be curved as the needle is removed, but there is no sleeve. Also, the Fig. 37a-g and ¶0325-¶03340 are showing the curved portion of the catheter only and no sleeve.
Claim 196 recites the limitation “sleeve comprises a tapered edge” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 29d-29e and ¶0290 are showing the curved portion with a distal end has less diameter than the proximal end, but it is not for the sleeve. (Same feature is in claim 206, 215).
Claim 212 recites the limitation “concentric feature comprises a tapered region” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 29d-29e and ¶0290 are showing the curved portion with a distal end has less diameter than the proximal end, but it is not for the sleeve (concentric feature). 
Claim 203 recites the limitation “when the sleeve is around the portion of the outer diameter of the over-the-needle catheter, the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient” in lines 5-7. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 33 and ¶0307 are showing the curved portion (3314) of the catheter can be curved as the needle (rod) is removed, but there is no sleeve. Also, the Fig. 37a-g and ¶0325-¶03340 are showing the curved portion of the catheter only with no sleeve.
Claim 216 recites the limitation “bending the sleeve such that the sleeve has a linear portion and a bent portion.” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the Fig. 33 and ¶0307 are showing the curved portion (3314) of the catheter can be curved as the needle is removed, but there is no sleeve. Also, the Fig. 37a-g and ¶0325-¶03340 are showing the curved portion of the catheter only and no sleeve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 195, 198-205, 208-2011, 2013 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Park (US. 20110160704A1).
Re claim 195, Park discloses an over-the-needle catheter system (Fig. 1), comprising: an over-the-needle catheter (10); and a sleeve (20) for the over-the-needle catheter (Fig. 2), the sleeve comprising: a body (Fig. 2) having a length extending from a first end (close to 26) to a second end (close 31), the body comprising a hollow passageway extending from the first end to said second end (Fig. 3), wherein the sleeve is configured to be arranged colinearly with the over-the-needle catheter  (Fig. 3) and, when the sleeve is arranged colinearly with the over-the-needle catheter, a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient (the region 24 and 16 and capable to prevent the leakage from the site Fig. 3, ¶0072).  
Re claim 198, Park discloses wherein the bent portion comprises a substantially 90-degree angle (Fig. 3). {05338495 / 1} 3Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2  
Re claim 199, Park discloses wherein the bent portion includes an angle between 80 degrees and 110 degrees (Fig. 3). Attorney Docket No. 6630-7-DIV-4-CON-2
Re claim 200, Park discloses wherein the sleeve further comprises a flexible material, said flexible material comprising at least one of a polymeric material and an elastomeric material (¶0044).  
Re claim 201, Park discloses wherein the flexible material is configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient (the material is capable to seal between the catheter and the site).  
Re claim 202, Park discloses wherein the flexible material is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient when the over-the-needle catheter system is inserted into the insertion site (the material is capable to prevent the movement of the catheter and the sleeve with respect to the site ¶0068).  
Re claim 203, Park discloses an over-the-needle catheter system (Fig. 2), comprising: an over-the-needle catheter (10); and a sleeve (20) configured to be disposed around a portion of an outer diameter of the over-the- needle catheter (Fig. 2), wherein, when the sleeve is around the portion of the outer diameter of the over-the-needle catheter, the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient (the region 24 and 16 and capable to prevent the leakage from the site Fig. 3, ¶0072).  
Re claim 204, Park discloses wherein the bend includes a substantially 90-degree angle (Fig. 2).  
Re claim 205, Park discloses wherein the bend includes an angle between 80 degrees and 110 degrees (Fig. 2).
Re claim 208, Park discloses wherein the sleeve further comprises at least one of a polymeric material and an elastomeric material (¶0044).
Re claim 209, Park discloses wherein the sleeve includes a friction material configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient ((the material is capable to seal between the catheter and the site, ¶0044, ¶0068).  
Re claim 210, Park discloses wherein the sleeve is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient (the material is capable to prevent the movement of the catheter and the sleeve with respect to the site ¶0068).  
Re claim 211, Park discloses a concentric feature for an over-the-needle catheter system (Fig. 2), comprising: a body having a length extending from a first end (close to 26) to a second end (close to 31), said body comprising a hollow passageway extending from said first end to said second end (Fig. 3), said hollow passageway configured to fit around a portion of an outer diameter of the over-the-needle catheter (Fig. 3, ¶0017), at least a portion of the concentric feature (20) is configured to pass through an insertion site of a patient, said concentric feature is configured to minimize or prevent leakage from the insertion site of the patient (¶0003, the tube is capable to prevent the leakage Fig. 3). {05338495 / 1} 5Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2  
Re claim 213, Park discloses wherein the concentric feature comprises a sleeve (20).  
Claim(s) 214-215 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colantonio (US. 20130072900A1)
Re claim 214, Colantonio discloses a method for using an over-the-needle catheter assembly (Fig. 5) to provide treatment to a targeted site within a patient (¶0012), the method comprising: providing a catheter (12) having a proximal end and distal end, the catheter coaxially mounted onto a needle (26, Fig. 6) and including a sleeve (11) around an outer diameter of the catheter (Fig. 6); inserting simultaneously the catheter and the needle into an insertion site of the patient until the distal end of the catheter reaches the targeted site and a first end of the sleeve passes through the insertion site (¶0009, ¶0039, ¶0011); removing the needle from the catheter while the distal end of the catheter remains within the patient adjacent to the targeted site (¶0012); and administering a treatment fluid to the targeted site via the catheter (¶0012).  
Re claim 215, Colantonio discloses wherein said first end of said sleeve comprises a tapered edge (end close to 18, Fig. 6).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 195-2017 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalaj (US. 2015036003A1).
Re claim 195, Khalaj discloses an over-the-needle catheter system (Fig. 1-5), comprising: an over-the-needle catheter (14); and a sleeve (18) for the over-the-needle catheter (Fig. 5), the sleeve comprising: a body (Fig. 4) having a length extending from a first end (close to 32) to a second end (close left side), the body comprising a hollow passageway extending from the first end to said second end (Fig. 4), wherein the sleeve is configured to be arranged colinearly with the over-the-needle catheter  (Fig. 5) and, when the sleeve is arranged colinearly with the over-the-needle catheter, a region of both the sleeve and the over-the-needle catheter is configured to bend at a bent portion and the bent portion is configured to prevent leakage from the insertion site of the patient (the region 38 and 20 and capable to prevent the leakage from the site Fig. 4, ¶0013, ¶0031).  
Re claim 196, Khalaj discloses wherein said first end of said sleeve comprises a tapered edge (32), said tapered edge configured to be inserted into the insertion site of the patient (Fig. 5).  
Re claim 197, Khalaj discloses wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 4, ¶0030).  
Re claim 198, Khalaj discloses wherein the bent portion comprises a substantially 90-degree angle (Fig. 5, ¶0008). {05338495 / 1} 3Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2  
Re claim 199, Khalaj discloses wherein the bent portion includes an angle between 80 degrees and 110 degrees (Fig. 5, ¶0008). {05338495 / 1} 3Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2   Attorney Docket No. 6630-7-DIV-4-CON-2
Re claim 200, Khalaj discloses wherein the sleeve further comprises a flexible material, said flexible material comprising at least one of a polymeric material and an elastomeric material (¶0009).  
Re claim 201, Khalaj discloses wherein the flexible material is configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient (¶0030, ¶0009).  
Re claim 202, Khalaj discloses wherein the flexible material is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient when the over-the-needle catheter system is inserted into the insertion site (¶0007).  
Re claim 203, Khalaj discloses an over-the-needle catheter system (Figs. 1-5), comprising: an over-the-needle catheter (20); and a sleeve (18) configured to be disposed around a portion of an outer diameter of the over-the- needle catheter (Fig. 4), wherein, when the sleeve is around the portion of the outer diameter of the over-the-needle catheter, the sleeve and the over-the-needle catheter are configured to bend at a bent portion of the over-the-needle catheter system and the bent portion is located at the insertion site of the patient (the region 24 and 16 and capable to prevent the leakage from the site Fig. 5, ¶0007, ¶0013, ¶0031).  
Re claim 204, Khalaj discloses wherein the bend includes a substantially 90-degree angle (Fig. 5, ¶0031).  
Re claim 205, Khalaj discloses wherein the bend includes an angle between 80 degrees and 110 degrees (Fig. 5, ¶0031).
Re claim 206, Khalaj discloses wherein the sleeve includes a tapered edge (32), the tapered edge configured to be inserted into the insertion site of the patient (Fig. 5).  
Re claim 207, Khalaj discloses wherein a first diameter of a first end of the sleeve is 2 percent to 15 percent greater than a second diameter of a second end of the sleeve (diameter at the distalmost of 32 and diameter at 33, ¶0030).  
Re claim 208, Khalaj discloses wherein the sleeve further comprises at least one of a polymeric material and an elastomeric material (¶0009).
Re claim 209, Khalaj discloses wherein the sleeve includes a friction material configured to establish a seal between the over-the-needle catheter system and the insertion site of the patient (the material is capable to seal between the catheter and the site, ¶0007, ¶0008).  
Re claim 210, Khalaj discloses wherein the sleeve is configured to inhibit movement of the over-the-needle catheter system with respect to the insertion site of the patient (the material is capable to prevent the movement of the catheter and the sleeve with respect to the site ¶0007).  
Re claim 211, Khalaj discloses a concentric feature for an over-the-needle catheter system (18, Fig. 1-5), comprising: a body having a length extending from a first end (close to 32) to a second end (close to left end of 18), said body comprising a hollow passageway extending from said first end to said second end (Fig. 5), said hollow passageway configured to fit around a portion of an outer diameter of the over-the-needle catheter (Fig. 3, ¶0008), at least a portion of the concentric feature (5) is configured to pass through an insertion site of a patient, said concentric feature is configured to minimize or prevent leakage from the insertion site of the patient (¶0013, the tube is capable to prevent the leakage Fig. 5). {05338495 / 1} 5Appl. No. Not Yet Assigned Preliminary Amendment dated July 13, 2021 Attorney Docket No. 6630-7-DIV-4-CON-2  
Re claim 212, Khalaj discloses wherein the concentric feature comprises a tapered region (32), said tapered region is configured to be inserted into the insertion site of the patient (Fig. 5).  
Re claim 213, Khalaj discloses wherein the concentric feature comprises a sleeve (18).  
Re claim 214, Khalaj discloses a method for using an over-the-needle catheter assembly (Fig. 1-5) to provide treatment to a targeted site within a patient (¶0012), the method comprising: providing a catheter (20) having a proximal end and distal end, the catheter coaxially mounted onto a needle (12, Fig. 4) and including a sleeve (18) around an outer diameter of the catheter (Fig. 5); inserting simultaneously the catheter and the needle into an insertion site of the patient until the distal end of the catheter reaches the targeted site and a first end of the sleeve passes through the insertion site (¶0013, Fig. 5); removing the needle from the catheter while the distal end of the catheter remains within the patient adjacent to the targeted site (¶0012); and administering a treatment fluid to the targeted site via the catheter (¶0012).  
Re claim 215, Khalaj discloses wherein said first end of said sleeve comprises a tapered edge (end close to 32, Fig. 4).  
Re claim 216, Khalaj discloses further comprising bending the sleeve such that the sleeve has a linear portion (36) and a bent portion (38, Fig. 5, ¶0031).  
Re claim 217, Khalaj discloses wherein the bent portion includes an angle between 80 degrees and 110 degrees (¶0031).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 196-197, 2007 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Morero (US. 20110313402A1).
Re claim 196, Park fails to discloses wherein said first end of said sleeve comprises a tapered edge, said tapered edge configured to be inserted into the insertion site of the patient.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that said first end of said sleeve comprises a tapered edge, said tapered edge configured to be inserted into the insertion site of the patient as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 197, Park fails to disclose wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 207, Park fails to disclose wherein a first diameter of a first end of the sleeve is 2 percent to 15 percent greater than a second diameter of a second end of the sleeve.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that a first diameter of a first end of the sleeve is 2 percent to 15 percent greater than a second diameter of a second end of the sleeve as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 212, Park fails to disclose wherein the concentric feature comprises a tapered region, said tapered region is configured to be inserted into the insertion site of the patient.
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein a diameter of said second end of the body is 2 percent to 15 percent greater than a diameter of said first end of the body (Fig. 5, ¶0056.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that the concentric feature comprises a tapered region, said tapered region is configured to be inserted into the insertion site of the patient as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Re claim 217, Park fails to disclose that the bent portion includes an angle between 80 degrees and 110 degrees. 
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein the sleeve is capable to be bend at an angle between 80 degrees and 110 degrees (Fig.4)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Park so that the bent portion includes an angle between 80 degrees and 110 degrees as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094).
Claim(s) 216 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colantonio (US. 20130072900A1) in view of Morero.
Re claim 216, Colantonio fails to disclose the step of bending the sleeve such that the sleeve has a linear portion and a bent portion.  
However, Morero disclose that a catheter sleeve (Fig. 9) said first end of said sleeve comprises a tapered edge (18, Fig. 5), said tapered edge configured to be inserted into the insertion site of the patient (¶0043) and wherein the sleeve is capable to be bend and the sleeve has a linear portion and a bent portion (Fig.3, ¶0056)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end Colantonio so that the method has the step of bending the sleeve such that the sleeve has a linear portion and a bent portion as taught by Morero for the purpose of improving the introducing the device inside the human’s body in a gently (Morero, ¶0094, wherein the sleeve of Colantonio is replaced with the sleeve of Morero for improving the advancement of the sleeve inside the tissue gently ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783     

/Lauren P Farrar/            Primary Examiner, Art Unit 3783